Title: To George Washington from William Heath, 10 July 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands July 10 1782
                  
                  There is at present a deficiency of cartridge-boxes, and many of the recruits who have drawn arms are destitute of boxes.
                  The 3. Massachusetts brigade have no conductor of military stores, or forage master—and wish to have them appointed, as they daily experience the want of them.
                  Enclosed is the report of the field officers of the Massachusetts line on the conditions which majors Rice and Gibbs were admitted into the line.  I believe the officers wish not to have any mention made of the matter in the public orders; but that the report remain on file as matter of record.
                  Enclosed also your excellency will find the report of the board of officers who settled the rank of the subaltern officers of the Massachusetts line on the dispute of rank between messieurs Allen and Cary of the 10. regiment.  The third person of the board is general Glover, who is absent.  It appears that Mr Allen is indisputably entitled to take rank of Mr Cary.  If the report meets your excellency’s approbation, mr Allen takes the rank which mr Cary has held, and an alteration must be made in the numbering of the subalterns of the line as at present arranged, if you should think proper to direct it—No other inconvenience can happen.  I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
                  
                     P.S.  I observe many of the soldiers are barefooted, and are obliged so to go on duty.  Enclosed is a letter from captain Pray.
                  
                  
                     W.H.
                     
                  
                Enclosure
                                    
                     
                        Nelson’s Point 7 July 1782
                     
                     Lieut. Nathaniel C. Allen’s Pertentions to Rank in the 10th Massats Regiment late commanded by Colo. Thomas Marshall—Appointed Paymaster to Colonel Thomas Marshalls Regiment 1st January 1777.
                     
                        N.C. Allen Lieut.
                        10th Massts Regt
                     
                  
                  
                Enclosure
                                    
                     
                        Nelsonspoint July 7th 1782
                     
                     Lieut. Jonn Carys Protentions in the 10th Massts Regt late Commanded by Colo. Thomas Marshall—Appointed the 6th Lieut. in the 10th Mastts Regt August 10th 1777, Appointed and Mustred as Capt. Lt the 30th of October 1779.
                     
                        Jonn Cary Capt. Lt
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Camp Nelsons Point 7th July 82
                     
                     We have taken into consideration the dispute of Rank between Captain Lieutenant Jonthn Cary and Lieutenant C. Allen, and report the following Facts—That Lieutt Allen was appointed a Paymaster in the 10th Massachusetts Regiment the 1st of Jany 1777 with the Rank of first Lieutt  Lieut. Cary was appointed the sixth Lieutt in the same Regiment the 10th August 1777 and was returned and Mustered as a Captain Lieut. the 30th of October 1779—That he has not obtained either a warrant or Commission, and his being returnd and Mustered appears to be the only Authority by which he acts as Capt. Lieut.  On these Facts we report, that returning and Mustering Lieut. Cary as Captain Lieutenant, was irregular as Lieut. Allen was the oldest Officer, and was clearly entitled to the promotion—We are therefore of opinion that Lieut. Nathaniel C. Allen, is entitled to the Rank of Captain Lieutenant from the 30th of October 1777, and that Captain Lieutenant Jonathan Cary ought only to be Considered as a Lieutenant and take Rank from the date of his Commission.  we have the honour to be Your very Obedient Servant,
                     
                        John Paterson B. General
                        Wm Hull Lt Colo.
                     
                  
                  
                Enclosure
                                    
                     
                        West Point July 8th 1782.
                     
                     The Field Officers of The Massachusetts Line, having met agreeable to the Orders of Yesterday to investigate, determine, and report The Conditions upon which Majors Rice, & Gibbs were admitted into The Line.  Make the following Report.
                     That they were, not to derive any Advantage either in promotion or in doing Duty in the Massachusetts Line, from the Continental Majors Commissions, they held previous to the 1st Day of January 1781; But should be considered, as the Junior Majors in said Line, and take Rank as such from the period above mentioned, but that they shou’d not be excluded from any Advantages of Command which they might derive from their Continental Majors Commissions, when acting in the Line of the Army at large.
                     
                        J. Greaton Colo. Presdt
                        By Order of the Field Officers
                     
                  
                  
                Enclosure
                                    
                     
                        Dear General
                        West point July 10th 1782
                     
                     I arrivd at this place this morning about 3 oClock with the New Commissiond Officers and Privates of the  Brigade to be musterd.  I shoud have Calld at Your Honors Quarters if it had not been in the night.
                     The day before yesterday I was informed by Major Woodbridge that there was a Great number of flat botom boats in Spiten duvel Creek—Yesterday morning I took two boats and went down the River to assertain the Truth of it.  found there was none there—While I was on Shore the Ships Sent three Barges and a Gun boat after us.  We lay till the Barges came within  Swivel Shot of us.  and prevented their coming any further.  till the Gun boat Came up and fird upon us.  but we Kept the barges betwen them and us so that we could not Receive any damage as our boats Rowed much faster than theirs.
                     I wish your Honor to Give the bearer Serjt Cap  an Order for powders and Shot enough for thirty Rounds for the Swivels.  Likewise paper to make them.  and one Quire of Writing paper.
                     There is a Report Came out of York that the Enemy have Evacuated Charlestown & that they have burn’t it.  this I Got Yesterday morning when I was down.
                     As the men will be musterd this day I shall Return down the River tomorrow.I have the Honor to be with Every Sentiment of Respect Your Honor’s most Obedt and Very Humble Servant
                     Jno. Pray Capt.
                  
                  
               